Lathrop, J.
The rules of law applicable to this case are well settled. A common carrier may limit its liability in case of loss by stipulations concerning the value of the property which it undertakes to convey; but this stipulation must be brought home to the knowledge of the shipper under such circumstances that his assent to it can fairly be assumed to have been given. And if he accepts and acts upon it without dissent he will be presumed to have agreed to it. Graves v. Adams Express Co. 176 Mass. 280, 282, and cases cited. It is possible, but we think not probable, that' the case was decided upon this ground.
A better ground to rest the decision upon is that there was evidence of ratification by the manager of the defendant company of the act of Green, the defendant’s clerk. There was evidence that Green said to the treasurer of the plaintiff *30company, when he called at the office to see about the lost package, and asked to see the manager: “It is unnecessary to see the manager, we are responsible, the receipt amounts to nothing. Go ahead and replace the goods, and if the bill is O. K. we will pay it.” There was also evidence that when the president of the plaintiff company saw later the manager of the defendant company and told him what Green had said, the manager said: “ Never mind now; I will look into it; you present your bill, any way, and if it is as you say, and a just bill, we will pay it.” No question was made at the trial as to the justness of the bill, and the only defence was the limitation of liability in the receipt to $5. Metcalf v. Williams, 144 Mass. 452, and cases cited.

Exceptions overruled.